BOLIN, Judge.
This suit was consolidated with Barrett and F. L. Foulks, Father and Natural Tutor of the Minor, Foulks v. McBennett, 203 So.2d 92. In the instant case plaintiff, as the husband of Anna P. Barrett, .sues Thomas L. McBennett for the alleged expenditure incurred by the community in renting a car for Mrs. Barrett during the time repairs were being made on her vehicle damaged in the accident outlined in the consolidated case.
Having found the accident was caused solely by the negligence of Paula Frances Foulks, daughter of Mrs. Anna P. Barrett, it necessarily follows plaintiff’s demand should be rejected.
The judgment appealed from is affirmed at appellant’s cost.
Affirmed.